DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, after reviewing the published Specification, para.0045, Fig. 5 and the remaining Specification, the claim limitation "a perimeter of the second electrical conductor is at least partially surrounded by the semiconductor material" lacks written description support.  Still further, in regards to Claim 19 the claim limitations lack written description support.  
	In reference to Applicant pointing to Figs. 2 and 5 and arguing the first electrical conductor is component 510, second electrical conductor is component 230 and third electrical conductor is component 235, the Examiner respectfully refers to Fig. 3 component 330-1-3 which the Specification defines as an electrode, not electrical conductor. Moreover, in Applicant's Figs. 2 and 3 annotated drawings, Applicant define 230 and 330 as electrodes.  However, the term electrical conductor is broader than an electrode because it includes electrical wires which act as a conductor, but the broad term does not have written description support.  One method to overcome this rejection is to either amend the claim to substitute electrode for second electrical conductor or define the second electrical conductor comprises an electrode. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More particularly, the claim limitation "wherein the first electrical conductor, the second electrical conductor, and the third electrical conductor are different from one another" is indefinite because the metes and bounds are uncertain. More specifically, how are they different, i.e. shape, placement, composition, usage nomenclature, etc.?  Clarification and/or correction is respectfully requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 9, 11, 12, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 to Corl (Corl) in view of US 20130259964 to Gamage (Gamage).  

In regards to Claim 1, Corl teaches a system, comprising: a sensing guidewire (see entire document, for example para. 0001 "guidewire"), comprising: a flexible elongate member configured to be positioned within a blood vessel of a patient, the flexible elongate member comprising a  longitudinal axis, a proximal portion and a distal portion (see entire document, for example para. 0001 "pressure sensor assembly mounted at a distal end of a flexible elongate member"); a core wire disposed within the flexible elongate member (see entire document, for example para. 0033 "core wire"); a first electrical conductor extending proximate to the core wire and in a direction of the longitudinal axis along a length of the flexible elongate member from the proximal portion to the distal portion (see entire document, for example para. 0043 "a set of grooved lead attachment structures 108 to which trifilar wires 105 (see, FIG. 3b) comprising a set of three pressure sensor signal wires (not shown) are attached. In alternative embodiments the widened portion 106 includes flat contact regions to which the signal wires are attached"); and a sensor assembly disposed at the distal portion of the flexible elongate member (see entire document, for example Figs. 1 and 2), wherein the sensor assembly comprises: a substrate comprising: semiconductor material comprising a length defined along the longitudinal axis, a width extending perpendicular to the longitudinal axis  (see entire document, for example para. 0023, 0058-0060), and a surface disposed at a distal end of the length such that the surface is forward-facing (see entire document, for example  para. 0052 "The chip 200 furthermore includes cutouts 206a, 206b and 206c to receive and anchor three electrical leads of the trifilar. A set of lead lines from the contacts 204a, 204b, and 204c signally couple the three wires of the trifilar to contacts of the piezoresistive elements formed on the diaphragm 202. In an exemplary embodiment, during manufacture the trifilar wires are passed through their respective cutouts 206, secured in place with glue (or simply mechanically captured by the cutouts 206), trimmed flush with the sensor chip surface, then soldered to establish a structurally secure electrical connection. In an embodiment wherein the sensor chip is placed at the tip of a guidewire, the face of the guidewire is covered with a soft silicone cap to insulate the electrical connections and to protect the sensor from impact."), a second electrical conductor in communication with the first electrical conductor wherein the second electrical conductor forms part of the substrate  (see entire document, for example para. 0043 "a set of grooved lead attachment structures 108 to which trifilar wires 105 (see, FIG. 3b) comprising a set of three pressure sensor signal wires (not shown) are attached. In alternative embodiments the widened portion 106 includes flat contact regions to which the signal wires are attached" and for example Figs. 4 and 5); such that: the electrical conductor extends in the direction of the length through the semiconductor material (see entire document, for example Figs. 3a, 3B, 4 and 5) and in a cross-section of the substrate, a perimeter of the second electrical conductor is at least partially surrounded by the semiconductor material (see entire document, for example Fig. 3b-d, para. 0045 " An opening 101 in the housing wall 104 allows a fluid (e.g., blood) to exert pressure upon the diaphragm 110…. In addition, the cross-sectional view includes one of the trifilar wires 105 which connects to a contact for one of three leads to piezoresistive elements on the diaphragm 110. "and para. 0046, 0047 and Claims 11, 20 "wherein ones of the set of cutouts are positioned proximate a perimeter of the sensor chip"); and a third electrical conductor in communication with the second electrical conductor, wherein the third electrical conductor forms part of the substrate such that the third electrical conductor extends along the 2U.S. Application No. 16/239,354Docket No. 2012P02338US05 / 44755.1235US02surface of the semiconductor material in a direction of the width of the semiconductor material (see entire document, for example para. 0052 "A set of lead lines from the contacts 204a, 204b, and 204c signally couple the three wires of the trifilar to contacts of the piezoresistive elements formed on the diaphragm 202. In an exemplary embodiment, during manufacture the trifilar wires are passed through their respective cutouts 206, secured in place with glue (or simply mechanically captured by the cutouts 206), trimmed flush with the sensor chip surface, then soldered to establish a structurally secure electrical connection. In an embodiment wherein the sensor chip is placed at the tip of a guidewire, the face of the guidewire is covered with a soft silicone cap to insulate the electrical connections and to protect the sensor from impact." and see Fig. 6, cut out for trifilar wire trimmed flush with the sensor chip surface, then soldered to establish a structurally secure electrical connection to contact 204 to the sensor chip at the tip of the guidewire); and a physiological sensor disposed on the surface of the semiconductor material (see entire document, for example para. 0052 "the sensor chip is placed at the tip of a guidewire, the face of the guidewire is covered with a soft silicone cap to insulate the electrical connections and to protect the sensor from impact"), wherein the physiological sensor comprises at least one of a pressure sensor or a flow sensor (see entire document, for example para. 0037 "pressure sensor" and fig. 4 and 5), wherein the physiological sensor is in communication with the first electrical conductor via the second electrical conductor and the third electrical conductor (see entire document, for example para. 0045 "the cross-sectional view includes one of the trifilar wires 105 which connects to a contact for one of three leads to piezoresistive elements on the diaphragm 110." and para. 0052 "The chip 200 furthermore includes cutouts 206a, 206b and 206c to receive and anchor three electrical leads of the trifilar. A set of lead lines from the contacts 204a, 204b, and 204c signally couple the three wires of the trifilar to contacts of the piezoresistive elements formed on the diaphragm 202."); wherein the first electrical conductor, the second electrical conductor, and the third electrical conductor are different from one another (inherently different by their position and nomenclature), but does not explicitly teach the  physiological sensor is forward facing. 

Gamage teaches a physiological sensor is disposed on a forward-facing surface of the substrate for the purpose of obtaining a highly accurate pressure reading with the pressure sensing module being stronger and more rigid with an allowance for greater processing tolerances (see entire document, for example Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the pressure sensor taught by Corl with the pressure sensor taught by Gamage as a substitution of one known known sensor for another to obtain predictable results.   

In regards to Claim 2, Corl teaches the sensor assembly further comprises at least one of an application specific integrated circuit (ASIC), a signal conditioning circuit, an RF communication module, or a memory module (see entire document, for example para. 0031-0034 "conditioning device" and "memory"). 

In regards to Claim 9, Corl teaches the substrate is bonded to at least one of the flexible elongate member or the core wire using an adhesive. (see entire document, for example para. 0048). 

In regards to Claim 10, Corl teaches the flexible elongate member comprises a hole configured to expose the physiological sensor to blood within the blood vessel (see entire document, for example Fig. 3B and 3d, opening 101).  

In regards to Claim 11, Corl inherently teaches a control console in communication with the sensing guidewire to operate the sensor assembly.

In regards to Claim 12, Corl teaches an interface device communicatively disposed between the control console and the sensing guidewire, wherein the interface device configured to provide power to the physiological sensor and process a signal from the physiological sensor (see entire document, for example para. 0032 "signal/power", 0034 "interface" and 0035 "power").

In regards to Claim 13, Corl teaches an analog to digital converting circuit to provide a digital signal to the console for the purpose of converting the amplified analog voltage difference signal into a digital value for further signal processing, such as filtering (see entire document, for example para. 0032 and 0038). 

In regards to Claim 15 Corl teaches the physiological sensor comprises a microelectromechanical system (MEMS) sensor (see entire document, for example para. 0007 "MEMS").

In regards to Claim 19, Gamage teaches the third electrical conductor is directly connected to the physiological sensor, wherein the second electrical conductor is directly connected to the third electrical conductor, and wherein the first electrical conductor is directly connected to the second electrical conductor (see entire document, for example Fig. 2 and para. 0025 and 0026). 

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 to Corl (Corl) in view of US 20130259964 to Gamage (Gamage) as applied to Claim(s) 1, 2, 9-13, 15 and 19 above, in further view of US 20110072659 to Swanson et al. (Swanson).  

In regards to Claim 3, Corl modified teaches the essential feature of the claimed invention, except for the substrate comprises an elongated cylinder. Swanson teaches the substrate comprises an elongated cylinder for the purpose of providing a flexible substrate having electrodes on the periphery of the elongated cylinder for intravascular use (see entire document, for example Abstract, Fig. 3 and para. 0009 "substantially cylindrical substrate").  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the intravascular pressure sensor taught by Corl modified with the substrate comprises an elongated cylinder taught by Swanson for the predictable purpose of providing a flexible substrate having electrodes on the periphery of the elongated cylinder for intravascular use. 

In regards to Claim 4, Gamage teaches the physiological sensor is disposed a distal end surface (see entire document, for example Fig. 1). 

In regards to Claim 5, Swanson teaches the first electrical conductor and the second electrical conductor are coupled at a proximal end surface of the elongated cylinder (see entire document, for example Fig. 3). 

In regards to Claim 6, Swanson teaches  the second electrical conductor extends in the direction of the length from a distal end surface to a proximal end surface of the elongated cylinder (see entire document, for example Figs. 3).

In regards to Claim 8, Swanson teaches the semiconductor material comprises at least one of silicon, germanium, a silicon-germanium alloy, silica, quartz, sapphire, a ceramic material, or a plastic material (see entire document, for example para. 20 plastic material). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 to Corl (Corl) in view of US 20130259964 to Gamage (Gamage) as applied to Claim(s) 1, 2, 9-13, 15 and 19 above, in further view of US 20100312115A1 to Dentinger (Dentinger). In regards to Claim 14, Corl modified teaches the essential features of the claimed invention, except for the control console is configured to output a visual representation of data obtained by the physiological sensor. However, displaying blood pressure along a longitudinal axis is notoriously known as exemplified by Dentinger (para. 0044).  Accordingly, it would be obvious to one of ordinary skill in the art at the time the invention was made to output a visual representation of data obtained by the physiological sensor taught by Dentinger for the predictable purpose of providing information to the sensor user. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 to Corl (Corl) in view of US 20130259964 to Gamage (Gamage) as applied to Claim(s) 1, 2, 9-13, 15 and 19 above, in further view of US 20130324863 to Yu et  al. (Yu).  In regards to Claim 16, Corl modified teaches the essential features of the claimed invention, except for the sensor comprises an ultrasound transducer. Yu teaches an ultrasound transducer for the purpose of detecting pressure (see entire document, for example para. 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor circuit taught by Corl substitute the pressure sensor for an ultrasound transducer taught by Yu as a substitution of one known sensor for another to obtain predictable results.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090088650 to Corl (Corl) in view of US 20130259964 to Gamage (Gamage) as applied to Claim(s) 1, 2, 9-13, 15 and 19 above, in further view of US 20110034912A1 to de Graff et al. (de Graff).  In regards to Claim 17, Corl modified teaches the essential features of the claimed invention, except for the sensor circuit is bonded to the distal surface in a flip chip configuration.  De Graff teaches bonding of a sensor circuit bonding using flip chip configurations for the purpose of bonding electronics to surfaces (see entire document, for example para. 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor circuit taught by Corl modified bonded to the distal end in a flip chip configuration taught by de Graff for the predictable purpose of bonding electronics to surfaces.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-23 of parent U.S. Patent No. 10238302. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a distal end surface substantially coplanar with the distal surface of the elongated, cylindrical-shaped substrate, wherein the electrical conductor is coupled to the at least one electrode at the proximal end surface; and a sensor circuit disposed on a distal surface of the elongated, cylindrical-shaped substrate, the sensor circuit coupled to the distal end surface of the at least one electrode, wherein the sensor circuit comprises an intravascular pressure sensor circuit. 

Response to Applicant's Amendments and Arguments
Applicant's arguments filed April 6, 2022 have been fully considered.  Accordingly, the prior rejections under 35 USC 112, 102 and 103 have been withdrawn. Applicant’s arguments with respect to claim(s) 1-6, 8-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The double patenting rejection is maintained because Applicant stated they would respond to such rejection upon an indication of the claims are in condition for allowance but for the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791